Case:20-12377-EEB Doc#:778 Filed:01/25/21          Entered:01/25/21 14:25:33 Page1 of 2




                        UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF COLORADO
                          Bankruptcy Judge Elizabeth E. Brown

 In re:                                         Case No. 20-12377 EEB
                                                Chapter 11
 Sklar Exploration Company, LLC,

 Debtor.


 In re:                                         Case No. 20-12380 EEB
                                                Chapter 11
 Sklarco, LLC,
 Debtor.
                                                Jointly Administered Under
                                                Case No. 20-12377 EEB



          ORDER FOR NON-EVIDENTIARY HEARING BY VIDEO CONFERENCE

        NOTICE IS HEREBY GIVEN that a non-evidentiary Zoom hearing on the
 Debtor’s Motion for Clarification of Orders and to Authorize Immediate Offset of Joint
 Interest Billing Obligations (Docket No. 551) and any objections thereto is set for
 February 11, 2021 starting at 9:30 a.m. before the Honorable Elizabeth E. Brown in
 the United States Bankruptcy Court for the District of Colorado. Due to the
 unprecedented recent developments concerning the Coronavirus COVID-19, the
 hearing will be conducted by Zoom video conference only. Counsel and/or parties
 should not appear in person. The hearing will be held in conjunction with the previously
 scheduled hearing on the adequacy of the Debtor’s Disclosure Statement.

                              To Join the Zoom Hearing:

    https://www.zoomgov.com/j/1600022136?pwd=UlZ5STVVbGlCNkNRUFg4eHlpeFR3UT09

                     Meeting ID: 160 002 2136 Password: 727908

    One tap mobile
    +16692545252,,1600022136#,,,,,,0#,,727908# US (San Jose)
    +16468287666,,1600022136#,,,,,,0#,,727908# US (New York)

    Dial by your location
         +1 669 254 5252 US (San Jose)
         +1 646 828 7666 US (New York)

 1. Procedures for Zoom Video Conferences:
Case:20-12377-EEB Doc#:778 Filed:01/25/21           Entered:01/25/21 14:25:33 Page2 of 2




    a. It is counsel’s and/or the parties’ responsibility to ensure that they and their
       witnesses have the proper equipment to attend the Zoom video hearing.
       Participants should ensure that their equipment is connected to strong WIFI
       signal or internet connection during the hearing.

    b. The Court encourages anyone who will be speaking during the hearing to use a
       headset (headphones with mic) and not rely on an internal microphone built into
       a computer or webcam. Using a headset will to ensure that you can be heard by
       other participants and in the Court’s official recording.

    c. If counsel/parties intend to present exhibits and/or otherwise refer to written
       documents at the hearing, the Court prefers that they do so by using the “Share
       Screen” function in Zoom. Counsel/parties should make themselves familiar with
       this function prior to the hearing.

    d. Parties should check into the Zoom video conference at least 15 minutes prior to
       the scheduled start time of the hearing.

    e. Zoom displays a screen name for each participant in a video hearing. Typically,
       Zoom will default to the name you gave at the time you initially set up your Zoom
       account (e.g. smithj or XYZCorp) or the phone number or device name from
       which you are calling. To enable the Judge to identify participants, each
       participant should ensure that their screen name is their full first name and last
       name (e.g. John Smith). You can change your screen name after being admitted
       to the video conference by using the rename function in Zoom. To rename,
       hover your cursor over your picture and either right click or click the blue button
       in the upper right corner of your picture and select “Rename” and then type your
       first name and last name into the box that appears. If you fail to identify yourself
       in this manner by the start of the trial, you may be removed from the video
       hearing.

    f. The Court’s general guidelines regarding Zoom hearings are available at:
       https://www.cob.uscourts.gov/zoom-video-conferences.

 2. Court Appearances: If a party does not join the Zoom video hearing, it will be
    deemed a failure to appear. Failure to connect to the Zoom video hearing in a timely
    manner will preclude participation in the hearing.

 3. No Recordings: Counsel and/or the parties are strictly prohibited from recording any
    court proceeding held by video or teleconference, including taking “screen shots” or
    other visual copies. Violation of this prohibition may result in sanctions as deemed
    necessary by the Court.

        DATED this 25st day of January, 2021.       BY THE COURT:


                                                    Elizabeth E. Brown, Bankruptcy Judge


                                              2
